Supreme Court of Florida
                                    ____________

                                   No. SC13-2262
                                   ____________


                INQUIRY CONCERNING A JUDGE, NO. 13-17
                         RE: SANDY K. KAUTZ

                                 [October 16, 2014]

PER CURIAM.

      We approve of the below stipulation and the Judicial Qualifications

Commission’s findings and recommendation that Judge Sandy K. Kautz receive a

public reprimand.

      It is so ordered.

                                  STIPULATION

      In this disciplinary proceeding, the Investigative Panel of the Florida Judicial

Qualifications Commission and Judge Sandy K. Kautz, Circuit Judge, 5th Judicial

Circuit, present the following stipulation to this Court pursuant to [a]rticle V,

[s]ection 12 of the Florida Constitution and [r]ule 6(j) of the Florida Judicial

Qualifications Commission’s Rules.
      1. Under [r]ule 6(j), the Investigative Panel “may reach agreement with a

judge on discipline or disability, and such stipulation shall be transmitted directly

to the Supreme Court, to accept, reject or modify in whole or in part.”

      2. A Notice of Investigation dated March 11, 2013 was served on Judge

Kautz. A hearing before the Investigative Panel was held in Tampa, Florida on

April 12, 2013 at which Judge Kautz appeared and testified. The Investigative

Panel concluded that probable cause existed for the filing of Formal Charges.

      3. In light of Judge Kautz’s responses to the Panel’s inquiries, the

Investigative Panel respectfully submits that the interest of justice and sound

judicial administration is best served by entering into this Stipulation regarding the

matters at issue and by the Findings and Recommendations which accompany this

Stipulation.

      4. The allegations of violations of the [j]udicial [c]anons arise in three

distinct areas. The first involves Judge Kautz’s conduct and demeanor in presiding

over injunction, juvenile and dependency cases. From a review of the audio

recordings of those cases, it is apparent that Judge Kautz was frustrated by the use

of the court system by some as a solution to the many prob[l]ems inherent in those

cases. It is clear that Judge Kautz was intending to engender a more self-reliant

spirit in those appearing in court. However in doing so, she at times demeaned




                                         -2-
those who appeared seeking injunctions or family members seeking assistance

from the Court.

      5. As a new judge, Judge Kautz also failed to appreciate the input from the

other stakeholders in the court system to the extent that she on occasion would rule

in a way that made it appear she either did not know the law or refused to apply it.

Although done without any improper purpose, it did have the consequence of

undermining the public’s confidence in the judiciary.

      6. On December 26, 2012 Judge Kautz appeared at a First Appearance

hearing before Judge Ritterhoff Williams, on behalf of her sister, Rhonda Kautz.

At that hearing Judge Kautz first vouched for her as a character witness. She also

argued on her sister’s behalf about the circumstances surrounding the allegations

contained in the probable cause affidavit. Finally she requested that the Judge

order law enforcement to assist her sister by accompanying her to the house to

retrieve personal items.

      7. Judge Kautz admits that her actions in appearing on behalf of her sister

were improper due to her position as a judge. She did not, however, identify

herself as a judge, nor did she make any argument other than that envisioned by the

Rules of Criminal Procedure. She does now admit that her actions did violate the

Code of Judicial Conduct.




                                        -3-
      8. Judge Kautz accepts full responsibility for the conduct set forth above,

admits that it should not have occurred and regrets and apologizes for such

conduct. Judge Kautz denies that she intended to violate the applicable [c]anons,

and contends that she acted in the good faith belief that such conduct was

appropriate. Judge Kautz now acknowledges that her understanding of the effect

of the foregoing actions in light of the judicial [c]anons was erroneous.

      9. Guided by the circumstances set forth above and the decisions in In re

Maloney, 916 So. 2d 786 (Fla. 2005)[,] and In re Maxwell, 994 So. 2d 974 (Fla.

2008), the Investigative Panel and Judge Kautz have reached an agreement on what

both believe is appropriate discipline under the circumstances. Consequently, the

Investigative Panel has [] concurrently filed Findings and Recommendations of

Discipline with the Court. Judge Kautz does not contest the Findings and

Recommendations and waives a plenary hearing before the Hearing Panel of the

Florida Judicial Qualifications Commission, if the Recommendations are accepted

by the Court.

      The parties acknowledge and understand that this Stipulation and attached

Findings and Recommendations of Discipline are subject to the review and

approval of this Court. The parties acknowledge and understand that this

Stipulation and Findings and Recommendations of Discipline may be rejected by

the Court, and in that event this matter may be returned to the Hearing Panel for a


                                        -4-
final plenary hearing. In such event, the parties agree that none of the statements

in the Stipulation (or the attached Findings and Recommendations of Discipline)

are admissible in that hearing for any purpose. The parties further agree that none

of the negotiations related to this Stipulation are admissible for any purpose.

      10. The parties agree that oral argument before this Court is not necessary in

light of the record, the nature of the charges, the contents of this Stipulation, and

the attached Findings and Recommendation of Discipline. As previously noted,

Judge Kautz waives her right to further hearings if they are accepted.

          FINDINGS AND RECOMMENDATION OF DISCIPLINE

      The Florida Judicial Qualifications Commission (the “JQC”) served a Notice

of Investigation on Circuit Judge Sandy K. Kautz, Fifth Circuit, pursuant to [r]ule

6(b) of the Florida Judicial Qualification[s] Commission Rules.

      The Investigative Panel of the Commission has now entered into a

Stipulation with Judge Kautz in which Judge Kautz admits that her conduct, in

appearing on behalf of her sister at her sister’s first appearance after an arrest was

inappropriate. This conduct violated [c]anons 1, 2A, 2B, and 5G of the Code of

Judicial Conduct, as set forth in the Stipulation submitted herewith.

      Judge Kautz also admits that in presiding over certain types of cases

involving juveniles and those seeking injunctions, she has, on occasion, not

comported herself in accordance with the requisite patience, dignity and courtesy


                                         -5-
that is expect[ed] of her judicial office. She further admits that she did not avail

herself of the support and assistance offered by her colleagues. This conduct

violated [c]anon 3B(4).

      Judge Kautz has admitted the foregoing, accepts full responsibility, and

acknowledges that such conduct should not have occurred. Judge Kautz now

recognizes that this understanding was incorrect and has undertaken steps to

prevent their reoccurrence.

      The Judicial Qualifications Commission has concluded that while the

judge’s conduct was misguided, it was not ill intentioned. Accordingly, the

Commission therefore finds and recommends that in the interests of justice, the

public welfare and sound [judicial] administration will be well served by a public

reprimand of Judge Kautz.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Judicial Qualifications Commission

Ricardo Morales, III, Chair, Michael Louis Schneider, General Counsel, and
Brooke S. Kennerly, Executive Director, Tallahassee, Florida,

      for Judicial Qualifications Commission, Petitioner

James Michael Sawyer, Gainesville, Florida,

      for Judge Sandy K. Kautz, Respondent

                                         -6-